Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 28, 2018

                                            No. 04-18-00170-CR

                                     IN RE Abelardo G. GONZALEZ

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On March 21, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on March 28, 2018.



                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
  This proceeding arises out of Cause Nos. 2008-CRR-000657-D1, 2008-CRR-000662-DR, 2008-CRR-000665-D1,
styled State of Texas v. Abelardo G. Gonzalez, pending in the 49th Judicial District Court, Webb County, Texas, the
Honorable Philip A. Kazen, Jr. presiding.